Citation Nr: 0402402	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-15 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   


REMAND

A review of the claims file shows that a VA Form 21-4138, 
Statement in Support of Claim, was received by the Board in 
January 2004.  In that document, the appellant requested a 
hearing at the RO before a Veterans Law Judge of the Board 
(Travel Board).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA hearing before a Veterans Law Judge of 
the Board at the St. Petersburg, Florida 
RO pursuant to 38 C.F.R. § 20.703 (2003).

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




